 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Gerald M. Calmese,                               No. CV18-00515-PHX-DGC (BSB)
10                  Petitioner,                        ORDER
11    v.
12    Charles L. Ryan, et al.,
13                  Respondents.
14
15          Petitioner Gerald M. Calmese filed a petition under 28 U.S.C. § 2254 to vacate, set
16   aside, or correct his sentence. Doc. 1. Magistrate Judge Bridget S. Bade issued a Report
17   and Recommendation (“R&R”) recommending that the Court deny the petition as untimely
18   and without merit. Doc. 15. The Court will accept the R&R in part and reject it in part,
19   and remand the petition to a magistrate judge for consideration of the claims in ground 5.
20   I.     Background.
21          Petitioner was indicted in the Maricopa County Superior Court for fraudulent
22   schemes and artifices, a class 2 felony (Count 1); six counts of theft of a credit card or
23   obtaining a credit card by fraudulent means, class 5 felonies (Counts 2-4, 6-8); and
24   aggravated taking of the identify of another, a class 3 felony (Count 5). A jury found
25   Petitioner guilty of all counts except Count 2, on which the court declared a mistrial. Id.
26   at 1-2. Petitioner was sentenced to twenty years in prison on Count 1, six years on Counts
27   3, 4, and 6-8, and fifteen years on Count 5, with the sentences on Counts 1 and 5 to run
28
 1   concurrently with the sentences for the other counts and the sentences on Counts 3-4 and
 2   6-8 to run consecutively to one another.
 3          Petitioner asserts six grounds for relief: (1) the trial court erred by denying
 4   Petitioner’s motion for acquittal based on insufficient evidence on Count 1; (2) the
 5   indictment was defective and duplicitous; (3) Petitioner’s Fifth Amendment due process
 6   rights were violated as to Counts 1, 2, and 8; (4) a “lack of subject matter jurisdiction”
 7   existed for the state court’s application of procedural rules governing special action
 8   proceedings; (5) ineffective trial and appellate counsel; and (6) Petitioner’s right to a fair
 9   trial was violated because one of a juror’s bias. Docs. 15 at 4; 1.
10   II.    Legal Standard.
11          This Court “may accept, reject, or modify, in whole or in part, the findings or
12   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). “[T]he district
13   judge must review the magistrate judge’s findings and recommendations de novo if
14   objection is made, but not otherwise.” United States v. Reyna-Tapia, 328 F.3d 1114, 1121
15   (9th Cir. 2003) (en banc). District courts are not required to conduct “any review at all . . .
16   of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149
17   (1985); see also 28 U.S.C. § 636(b)(1).
18   III.   Discussion.
19          Petitioner filed two objections to the R&R. He objects to Judge Bade’s findings
20   that his petition was untimely filed and that he failed to fairly present his federal claims in
21   state court and exhaust his state remedies. Doc. 16 at 2, 6.
22          A.     Timeliness.
23          The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) imposes a
24   one-year deadline for filing an initial habeas petition, running from “the date on which the
25   judgment became final by the conclusion of direct review or the expiration of the time for
26   seeking such review.” 28 U.S.C. § 2244(d). The one-year limitation is statutorily tolled
27   during the time that a “properly filed application for State post-conviction or other
28   collateral review with respect to the pertinent judgment or claim is pending.” 28 U.S.C.


                                                  -2-
 1   § 2244(d)(2). Post-conviction review is “pending” – tolling the state of limitations – while
 2   a prisoner pursues post-conviction relief in state court. Carey v. Saffold, 536 U.S. 214,
 3   219-21 (2002).     But an untimely state petition is not “properly filed” pursuant to
 4   § 2244(d)(2) and does not toll the statute of limitations. Pace v. DiGuglielmo, 544 U.S.
 5   408, 410 (2005); Thorson v. Palmer, 479 F.3d 643, 645 (9th Cir. 2007).
 6           A petitioner bears the burden of showing that equitable tolling is appropriate, and
 7   to do so must show “(1) that he has been pursuing his rights diligently, and (2) that some
 8   extraordinary circumstance stood in his way.” Raspberry v. Garcia, 448 F.3d 1150, 1153
 9   (9th Cir. 2006) (quoting Pace, 544 U.S. at 418).
10           Petitioner was sentenced on May 9, 2012. Doc. 15 at 2. He filed a direct appeal in
11   the Arizona Court of Appeals, which was denied. He then obtained an extension to
12   October 1, 2013 to file a petition for review in the Arizona Supreme Court. Doc. 13, Exs.
13   B, E, V. On October 3, 2013, the Arizona Supreme Court denied a motion for another
14   extension of time and dismissed the matter. Doc. 13, Ex. V. Because Petitioner did not
15   file a petition for review by the deadline, his convictions became final under 28 U.S.C.
16   § 2244(d)(1)(A) on October 1, 2013, “when his time for seeking review with the State’s
17   highest court expired.” See Gonzalez v. Thaler, 565 U.S. 134, 150 (2012). The AEDPA’s
18   one-year deadline therefore began to run the next day, October 2, 2013, and expired one
19   year later unless tolling applies.
20           The R&R found that post-conviction proceedings were no longer pending as of
21   July 1, 2016, or at the latest, August 24, 2016. Doc. 15 at 7-9 (citing Ariz. R. Crim P.
22   32.9(c)). Accounting for statutory tolling during those proceedings, the R&R found that
23   the statute of limitations deadline for Petitioner to file his § 2254 petition in this Court
24   expired on August 3, 2017, more than six months before Petitioner filed on February 14,
25   2018. Id. at 9. The R&R also addressed a second untimely and successive petition for
26   post-conviction relief that Petitioner filed in state court, as well as a special action he filed
27   in the Arizona Supreme Court, and found that they did not toll the statute of limitations.
28   Id. at 8.


                                                   -3-
 1          Petitioner argues that his § 2254 petition was timely because on September 19, 2016,
 2   he filed a timely petition for review in the Arizona Court of Appeals. He cites the petition
 3   at Doc. 13, Ex. S. That petition for review was not denied by the Court of Appeals until
 4   October 5, 2017, and, if counted toward tolling, would render his habeas petition timely.
 5   Doc. 13, Ex. T. As Judge Bade noted, however, the Court of Appeals considered the
 6   September 19 petition to be addressing Petitioner’s “second successive petition” which had
 7   been filed on July 14, 2016, and denied it for that reason. Doc. 13, Exs. P, Q, T. Judge
 8   Bade accepted the Court of Appeals’ characterization of the September 19 petition and,
 9   because it was part of a second successive petition, found that it was not “properly filed”
10   under § 2244(d)(2) and did not toll the limitations period. Doc. 15 at 8.
11          The September 19 petition asked the Court of Appeals to review the trial court’s
12   August 22, 2016 decision (Doc. 13-2 at 2), which denied reconsideration of the trial court’s
13   August 1, 2016 ruling (id. at 20). In the August 1 ruling, the trial court construed two of
14   Petitioner’s pending filings as constituting a second and successive Rule 32 proceeding,
15   but construed a third pending filing – titled “Writ of Coram Nobis (Error)” (Doc. 13-1 at
16   214) – as a motion to reconsider the trial court’s May 16, 2016 dismissal of Petitioner’s
17   first Rule 32 proceeding. Doc. 13-2 at 21. The trial court’s August 1 ruling found that
18   Petitioner’s claims in his second successive petition were not cognizable, and denied his
19   motion to reconsider its order denying his first Rule 32 petition. Id. at 21-24. The August 1
20   ruling referenced Petitioner’s ineffective assistance of appellate counsel claim, which was
21   addressed in the trial court’s May 16, 2016 order. Doc. 13-2 at 22. Petitioner’s first
22   post-conviction petition also raised ineffective assistance of trial counsel (see Doc. 13-1 at
23   180-81), which the trial court’s May 16 order discussed.
24          The September 19 petition likewise asserted ineffective assistance of counsel as an
25   issue presented for review. Doc. 13-2 at 3, 9. It discussed at length alleged errors with
26   trial counsel’s assistance (id. at 9-16), and asserted that “appellate counsel did not pursue
27   all legal issues of the law, which prejudiced the Defendant” (id. at 16). It also attached as
28   an exhibit a letter from Petitioner’s appellate counsel. Doc. 13-2 at 19. That letter includes


                                                 -4-
 1   a highlighted sentence, which reads: “You should raise the issue of not having the
 2   opportunity to exhaust all of your state court remedies with your post-conviction counsel
 3   based on ineffective assistance of appellate counsel.” Id. Thus, the September 19 petition
 4   sought review of the trial court ruling on his first Rule 32 petition and his claims for
 5   ineffective assistance of trial and appellate counsel.
 6          For these reasons, the Court cannot conclude that the Arizona Court of Appeals was
 7   correct in finding that the September 19 petition concerned only a second successive
 8   petition. See Doc. 13, Ex. T. Although not a model of clarity, the petition sufficiently
 9   sought review of a trial court ruling on claims in Petitioner’s first post-conviction
10   proceeding. The petition was timely filed within 30 days of the trial court’s final decision
11   on the first proceeding. See Ariz. R. Cr. P. 32.9 (c)(1)(A). The petition tolled the AEDPA
12   limitations period until October 5, 2017, when it was denied by the Court of Appeals. As
13   of that date, according to Judge Bade’s calculations, Petitioner had 344 days to file his
14   habeas petition in this Court. He did so when he filed on February 14, 2018.
15          B.     Exhaustion.
16          Petitioner does not object to the R&R’s finding that he failed to exhaust his claims
17   in ground 4 in the state proceedings, and failed to fairly present his federal claims to the
18   state courts in a procedurally appropriate manner. Doc. 16 at 6-11. He does object to the
19   same finding on grounds 1-3 and 5-6. Id. Petitioner argues generally that he presented his
20   claims because his opening brief on direct appeal cited federal law, and a brief filed in state
21   court outlined his allegations and cited constitutional provisions and supporting caselaw.
22   Doc. 16 at 7. As to grounds 1-3 and 6, Petitioner does not specifically address the R&R’s
23   findings that he failed to present his federal claims in the state courts and exhaust his state
24   remedies as to each specific claim. See Doc. 15 at 11-19. Petitioner’s general assertions
25   are insufficient to specifically object to the R&R’s findings and provide no basis for
26   concluding that the R&R erred. Thomas, 474 U.S. at 149.
27          Petitioner does make an argument specific to ground 5, seeking relief for ineffective
28   assistance of counsel. Citing Dye v. Hofbauer, 546 U.S. 1 (2005), Petitioner states that he


                                                  -5-
 1   “may be able to satisfy [the exhaustion] requirement even if the state court has not
 2   addressed the claim in a written opinion” (Doc. 16 at 8), and that “the state court’s refusal
 3   to rule for invalid prudential or procedural reason on the Petitioner’s claim will [be]
 4   construed by the federal court as exhaustion of the claim” (id. at 9).
 5          On ground 5, Judge Bade noted that Petitioner raised ineffective assistance of
 6   counsel claims in his first post-conviction proceeding and that the trial court rejected those
 7   claims, but that Petitioner did not seek review of the trial court’s ruling. This conclusion
 8   was presumably based on the Court of Appeals’ finding that the September 19 petition
 9   sought review only of Petitioner’s second successive petition. As discussed above, the
10   Court finds that Petitioner did seek review of the trial court’s rulings on his first
11   post-conviction proceeding claims for ineffective assistance of counsel.
12          The Court also finds that he fairly presented his ineffective assistance claims to the
13   state courts. Petitioner’s first Rule 32 petition sought relief based on the “denial of the
14   constitutional right to representation by a competent lawyer at every critical stage of the
15   proceeding” (Doc. 13-1 at 78), citing errors with trial and appellate counsel (id. at 94-98).
16   His September 19 petition for review cited Strickland v. Washington, 466 U.S. 648 (1984),
17   and reasserted ineffective assistance of counsel claims from his first Rule 32 proceeding.
18   Doc. 13-2 at 9. Although the Court of Appeals declined to discuss those claims, “[f]ailure
19   of a state appellate court to mention a federal claim does not mean the claim was not
20   presented to it.” Dye, 546 U.S. at 3 (internal quotation marks omitted).
21          C.     Conclusion.
22          Petitioner’s habeas petition was timely filed. Claims for relief in grounds 1-4 and 6
23   are procedurally defaulted. Petitioner fairly presented his ineffective assistance of trial and
24   appellate counsel claims to the state courts. The Court will remand the petition to a
25   magistrate judge for reconsideration on the merits of the claims for relief in ground 5.
26          IT IS ORDERED: The R&R (Doc. 15) is accepted in part and rejected in part.
27   The Court accepts Judge Bade’s recommendation that the claims for relief in grounds 1-4
28   and 6 are procedurally defaulted. The Court does not accept the recommendation that the


                                                  -6-
 1   petition is untimely or that the claims for relief in ground 5 are procedurally defaulted.
 2   Because Judge Bade has now been appointed to the Ninth Circuit Court of Appeals, the
 3   Clerk’s office is directed to assign this matter to another magistrate judge for consideration
 4   of ground 5 on the merits.
 5          Dated this 31st day of May, 2019.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -7-
